IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JUDY ANN JEAN KEETER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3085

FEDERAL NATIONAL
MORTGAGE ASSOCIATION;
UNKNOWN TENANT(S) IN
POSSESSION OF THE
SUBJECT PROPERTY,

     Appellees.
_____________________________/

Opinion filed June 1, 2017.

An appeal from an order of the Circuit Court for Duval County.
James H. Daniel, Judge.

Judy Ann Jean Keeter, pro se, Appellant.

William David Newman, Jr. and Robert R. Edwards of Choice Legal Group, P.A.,
Fort Lauderdale, for Appellee Federal National Mortgage Association.

PER CURIAM.

      Pursuant to appellee’s proper confession of error, the final judgment is

reversed and the cause is remanded to the circuit court with instructions to provide

appellant with a hearing on the motions pending at the time the notice of appeal

was filed.

WOLF, RAY, and BILBREY, JJ., CONCUR.